Conviction for a misdemeanor; punishment being assessed at a fine of $10.00.
The prosecution originated in the justice court. After an appeal to the county court, and, upon a trial de novo, judgment was entered assessing a fine of $10.00 against the appellant. Article 53, C. C. P., reads as follows:
"The Court of Criminal Appeals shall have appellate jurisdiction coextensive with the limits of the State in all criminal cases. This article shall not be so construed as to embrace any case which has been appealed from any inferior court to the county court or county court at law, in which the fine imposed by the county court or county court at law shall not exceed one hundred dollars."
Under the terms of the statute this court has no jurisdiction of the appeal. Nichols v. State, 84 S.W.2d 725; Harlan v. State, 134 S.W.2d 289.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has *Page 479 
been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.